Exhibit 10.2

              (WRIGHT LOGO) [g18452g1845200.gif]   CONFIDENTIAL
DO NOT COPY

EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), is made and entered into this
2nd day of April, 2009, by and between Wright Medical Technology, Inc. (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware with its principal place of business at 5677 Airline Road, Arlington,
Tennessee 38002, and Gary D. Henley (the “Executive”).
     WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of the Employee’s employment with the Company; and
     WHEREAS, the Company and the Executive desire to formalize separation
arrangements to provide terms and conditions which shall govern the parties’
relationship upon the separation of the Executive from his employment with the
Company;
     NOW, THEREFORE, based on the foregoing, and for and in consideration of the
mutual covenants contained in this Agreement, the Company and the Executive
hereby agree as follows:
     1. Definitions. For the purposes of this Agreement, the following
capitalized terms have the meanings set forth below:
          1.1. “Accounting Firm” has the meaning assigned thereto in
Section 9.7.2 hereof.
          1.2. “Act” has the meaning assigned in Section 18.12 hereof.
          1.3. “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act.
          1.4. “Buyer” has the meaning assigned thereto in Section 9.1 hereof.
          1.5. “Cause” means:
               1.5.1. Prior to a Change in Control, (i) the willful failure by
the Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness) as determined by the Board, which failure amounts to
an intentional and extended neglect of the Executive’s duties, (ii) continued,
documented poor performance on the part of the Executive following a reasonably
sufficient time for the Executive to improve, (iii) the determination by the
Board, in its sole discretion, that the Executive has engaged or is about to
engage in conduct materially injurious to the Company, (iv) the Executive’s
conviction of or entering of a guilty or no contest plea to a felony charge (or
equivalent thereof) in any jurisdiction; and/or (v) the Executive’s
participation in activities proscribed in Sections 12.1, 12.3, and 12.4 or the
material breach of any other covenants contained herein. For the purposes of
clause (i) of this definition, no act, or failure to act, on the Executive’s
part shall be deemed to be “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interests of the Company.
               1.5.2. From and after a Change in Control, (i) the willful
failure by the Executive to substantially perform the Executive’s duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) as determined by the Board, which
failure amounts to an intentional and extended neglect of the Executive’s
duties, (ii) the determination by the Board, in its sole discretion, that the
Executive has engaged or is about to engage in conduct materially injurious to
the Company, (iii) the Executive’s conviction of or entering of a guilty or no
contest plea to a felony charge (or equivalent thereof) in any jurisdiction;
and/or (iv) the Executive’s participation in activities proscribed in
Sections 12.1, 12.3, and 12.4 or the material breach of any other covenants
contained herein. For the purposes of clause (i) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed to “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 2         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

interests of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed terminated for Cause pursuant to clause (i) of this definition unless
and until the Executive shall have been provided with reasonable notice of and,
if possible, a reasonable opportunity to cure the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment for
Cause.
          1.6. “Change in Control” shall be deemed to have occurred on or after
the Effective Date of any of the following:
               1.6.1. the acquisition by any Person or Persons acting as a group
of capital stock of Wright Medical Group, Inc. (“WMG”), a Delaware corporation
and the sole stockholder of the Company, which when added to any capital stock
of WMG already owned by the Person, constitutes more than fifty percent (50%) of
either (i) the total fair market value of the outstanding capital stock of WMG,
or (ii) the total voting power of the outstanding capital stock of WMG;
provided, however, that a Change in Control will not be deemed to have occurred
when any Person who owns more than fifty percent (50%) of the total fair market
value or the total voting power of the outstanding capital stock of WMG as of
the date of this Agreement acquires any additional capital stock of WMG; and
provided further, that an increase in the percentage of the outstanding capital
stock of WMG owned by a Person as a result of a transaction in which WMG
acquires its capital stock in exchange for property will be treated as an
acquisition of such capital stock by such Person; or
               1.6.2. the acquisition by a Person, in a single transaction or a
series of transactions within a twelve (12) month period, of capital stock of
WMG representing not less than thirty-five percent (35%) of the total voting
power of the outstanding capital stock of WMG; or
               1.6.3. the acquisition by a Person, in a single transaction or a
series of transactions within a twelve (12) month period, of consolidated assets
of WMG which have a total gross fair market value of not less than forty percent
(40%) pf the total gross fair market value of all the consolidated assets of WMG
immediately prior to such acquisition(s), in each case without regard to any
liabilities associated with such assets; provided, however, that a Change in
Control will not be deemed to have occurred when such assets are acquired by:
                    1.6.3.1. an entity of which WMG owns, directly or
indirectly, fifty percent (50%) or more of the total fair market value or the
total voting power of the outstanding capital stock;
                    1.6.3.2. a Person which owns, directly or indirectly, fifty
percent (50%) or more of the total fair market value or the total voting power
of the outstanding capital stock of WMG;
                    1.6.3.3. an entity of which a Person described in clause ii
above owns, directly or indirectly, fifty percent (50%) or more of the total
fair market value or the total voting power of the outstanding capital stock;
                    1.6.3.4. an entity which is controlled by the stockholders
of WMG immediately after the transfer; or
                    1.6.3.5. a stockholder of WMG in exchange for or with
respect to capital stock of WMG.
               1.6.4. a majority of the members of the WMG Board of Directors
(the “Board”) is replaced in any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or
               1.6.5. there is consummated a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation or partnership which results in a forty percent (40%) or more of the
Company’s assets to be transferred under the control of a different legal
entity.
          1.7. “Change in Control Date” means the date on which a Change in
Control occurs.

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 3         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

          1.8. “Code” means the Internal Revenue Code of 1986, as amended and
the Treasury Regulations promulgated thereunder, as in effect from time to time.
          1.9. “Compensation Committee” means the compensation committee of the
Board.
          1.10. “Competitive Business” means the manufacturing, supplying,
producing, selling, distributing, marketing or providing for sale of any
product, device or instrument manufactured or sold by the Company or any of its
Affiliates or subsidiaries, in each case as of the Executive’s Date of
Termination.
          1.11. “Confidential Information” means non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business.
          1.12. “Date of Termination” has the meaning assigned thereto in
Section 9.1 hereof.
          1.13. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the applicable rulings and regulations thereunder.
          1.14. “Excise Tax” has the meaning assigned thereto under
Section 9.7.1 hereof.
          1.15. “Good Reason” means:
               1.15.1. Prior to a Change in Control, the occurrence of any of
the following without the prior written consent of the Executive, unless such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination (as discussed in Section 9.1 hereof):
                    1.15.1.1. the assignment to the Executive of any duties
materially inconsistent with the range of duties and responsibilities
appropriate to a senior executive within the Company, such range determined by
reference to past, current and reasonable practices within the Company;
                    1.15.1.2. a material reduction in the Executive’s overall
standing and responsibilities within the Company, but not including a mere title
change or a transfer within the Company which does not singly or together
adversely affect the Executive’s overall status within the Company, provided
however, that no change in reporting relationship resulting from organizational
realignment due to the addition of a Chief Operating Officer or Chief Commercial
Officer shall be included in this definition of Good Reason;
                    1.15.1.3. a material reduction by the Company in the
Executive’s aggregate annualized compensation and benefits opportunities, except
for across-the-board reductions or modifications of benefit plans similarly
affecting all similarly situated executives of comparable rank with the
Executive;
                    1.15.1.4. the failure by the Company to pay to the Executive
any portion of the Executive’s current compensation and benefits under any
program with the Company within thirty (30) days of the date such compensation
and/or benefits are due;
                    1.15.1.5. any purported termination of the Executive’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 9.1 hereof; for the purposes of this Agreement, no
such purported termination shall be effective;
                    1.15.1.6. the failure by the Company to obtain a
satisfactory agreement from any successor of the Company requiring such
successor to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Section 15.3 hereof;

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 4         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

                    1.15.1.7. the failure of the Company to provide
indemnification and D&O insurance protection as required in Section 9.8 of this
Agreement; or
                    1.15.1.8. the failure by the Company to comply with any
material provision of this Agreement.
               1.15.2. From and after a Change in Control, the occurrence of any
of the following without the prior written consent from the Executive, unless
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination (as discussed in Section 3 hereof):
                    1.15.2.1. a material and adverse change in the Executive’s
title, authority as an executive officer, duties, responsibilities or reporting
lines as in effect immediately prior to the Change in Control;
                    1.15.2.2. a material reduction in the Executive’s aggregate
annualized compensation opportunities or the failure to continue in effect any
material benefit plan in which the Executive participates immediately prior to
the Change in Control, unless an equitable arrangement, agreeable to the
Executive, has been made with respect to such plan as replacement or the
reduction in participation levels of such replacement plans of the Executive;
                    1.15.2.3. the relocation of the Executive’s principal place
of employment immediately prior to the Change in Control Date (the “Principal
Location”) to a location which is more than forty (40) miles from the Principal
Location.
               1.15.3. Notwithstanding any of the foregoing, placing the
Executive on a paid leave for up to ninety (90) days pending a determination of
whether there is a basis to terminate the Executive for Cause shall not
constitute a Good Reason.
               1.15.4. Following a Change in Control, the Executive’s
determination that an act or failure to act constitutes Good Reason shall be
presumed to be valid unless the Company can provide incontrovertible evidence to
the contrary. The Executive’s right to terminate the Executive’s employment for
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
          1.16. “Gross-Up Payment” has the meaning assigned thereto in
Section 9.7.1 hereof.
          1.17. “Incentive Compensation Awards” means awards granted under
Incentive Compensation Plans providing the Executive with the opportunity to
earn, on a year-by-year or a multi-year basis, annual and long-term incentive
compensation.
          1.18. “Incentive Compensation Plans” means annual incentive
compensation plans and long-term incentive compensation plans of the Company,
which long-term incentive compensation plans may include plans offering stock
options, restricted stock and other forms of long-term incentive compensation.
          1.19. “Involuntary Termination” means (a) a termination of employment
by the Company other than for Cause or death, or (b) the Executive’s resignation
of employment for Good Reason; provided, however, that except as provided in the
last paragraph of Section 6 hereof, a termination of the Executive’s employment
by reason of the Executive’s retirement on or after age [65] prior to a Change
in Control shall not constitute an Involuntary Termination hereunder. In
addition, an Involuntary Termination that would cause an amount to be paid to an
Executive which is non-qualified deferred compensation subject to Code
Section 409A, shall also mean an Executive’s “separation from service” within
the meaning of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 5         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

          1.20. “Notice of Termination” has the meaning assigned thereto under
Section 9.1 hereof.
          1.21. “Payment” has the meaning assigned thereto in Section 9.7.1
hereof.
          1.22. “Person” has the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in sections 13(d) and 14(d) thereof, except
that the term shall not include (i) the Company or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the stock in the Company, or (v) a person
or group as used in Rule 13d-1(b) promulgated under the Exchange Act.
          1.23. “Post-Change In Control Accrued Obligations” has the meaning
assigned thereto in Section 9.4.3.1 hereof.
          1.24. “Post-Change In Control Severance Payment” has the meaning
assigned thereto in Section 9.3 hereof.
          1.25. “Pre-Change In Control Accrued Obligations” has the meaning
assigned thereto in Section 9.3.3.1 hereof.
          1.26. “Pre-Change In Control Severance Payment” has the meaning
assigned thereto in Section 9.3 hereof.
          1.27. “Principal Location” has the meaning assigned thereto in
Section 1.15.2.3 above.
          1.28. “Release” has the meaning assigned thereto in Section 12.5
hereof.
          1.29. “Total Number of Months” has the meaning assigned thereto in
Sections 9.3 and 9.4 hereof.
          1.30. “Underpayment” has the meaning assigned thereto in Section 9.7.2
hereof.
     2. Employment. The company hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and conditions herein set forth.
     3. Duties. The Executive is engaged as the President and Chief Executive
Officer of the Company and hereby promises to perform and discharge well and
faithfully the duties which may be assigned to him from time to time by the
Board of Directors of the Company (the “Board”) in connection with the conduct
of the Company’s business.
     4. Extent of Services. The Executive shall devote his entire time,
attention, and energies to the business of the Company and shall not, without
the written approval of the Company, during the term of this Agreement be
engaged in any other business activity, regardless of whether such activity is
pursued for gain, profit or other pecuniary advantage; provided, however, that
this requirement shall not be construed as preventing the Executive from
(a) investing his personal assets in businesses which do not compete with the
Company in such form or manner as will not require any services on the part of
the Executive in the operation of the affairs of the companies in which such
investments are made and in which his participation is solely that of an
investor, or (b) purchasing securities in any corporation engaged in a business
competitive to that of the Company whose securities are regularly traded on the
Nasdaq Stock Market, a national or regional stock exchange, or the
over-the-counter market, provided that such purchase shall not result in his
collectively owning beneficially at any one time one percent (1%) or more of the
equity securities of such corporation. Nothing in this Section 4 shall prevent
the Executive from serving on the board of directors of any other company, so
long as the Board has provided written approval of each directorship held by the
Executive.

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 6         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

     5. Compensation Matters.
          5.1. Base Salary. For services rendered under this Agreement, the
Company shall pay the Executive a base annualized salary of $510,000 (the “Base
Salary”), which shall be payable (after deduction of applicable payroll taxes)
in accordance with the Company’s customary payroll practices in effect from time
to time. Part of this base pay is attributable to the Executive’s agreement to
provide an 18 month notice period of any intent to leave the Company or retire
from the Company.
          5.2. Incentive Bonus. During the Executive’s employment hereunder, in
addition to the Base Salary, the Executive shall be eligible to receive an
annual performance incentive bonus (an “Incentive Bonus”) in accordance with the
terms and subject to the conditions of the Company’s Executive Performance
Incentive Plan, as the same may be amended from time to time (the “Incentive
Plan”). The Executive’s entitlement to receive an Incentive Bonus for any
calendar year will depend on whether, and to what extent, certain performance
goals established for such year by the Compensation Committee of the Board (the
“Committee”) have been achieved. The Incentive Bonus, if any, payable to the
Executive for any calendar year shall not exceed two (2) times the Base Salary
earned by the Executive in such year. The Committee shall determine in good
faith the Executive’s entitlement to an Incentive Bonus based on the achievement
of such performance goals as soon as reasonably practicable after the end of
each calendar year. The Company shall pay the Incentive Bonus, if any, to the
Executive within ten (10) days after the Committee makes such determination and
in any event not later than March 15 of the year following the calendar year in
which the services upon which the Incentive Bonus is based were performed.
          5.3. Equity Incentive Plan Awards. The Executive shall be eligible to
receive stock options and other awards granted by the Committee from time to
time under the Company’s 1999 and 2009 Equity Incentive Plans, as the same may
be amended from time to time (the “Equity Plan”). Any such grant of stock
options or other awards under the Equity Plan shall be made in accordance with
and subject to the terms of the Equity Plan and any agreement pursuant to which
such stock options or other awards are granted.
          5.4. Fringe Benefits. The Executive shall be eligible to receive, and
to participate in programs for, such fringe benefits (including, without
limitation, medical insurance and retirement benefits) as the Company may make
available generally to its executive officers from time to time during the term
of this Agreement. The Executive shall be responsible for making any generally
applicable employee contributions required under such fringe benefit programs.
          5.5. Annual Compensation Review. The Committee shall review the
Executive’s compensation at least once per year and shall make any increase to
the Base Salary or award any bonus to the Executive that the Committee, in its
sole and absolute discretion, determines is merited based upon the Executive’s
performance and is consistent with the Company’s compensation policies. The
Company shall pay any bonus to the Executive not later than March 15 of the year
following the year in which the services upon which the bonus in based were
performed.
     6. Sick Leave and Vacation. During the term of this Agreement, the
Executive shall be entitled to annual vacation of at least four (4) weeks, or
such greater time period if permitted by Company policy, to be taken at his
discretion in a manner consistent with his obligations to the Company under this
Agreement. The actual dates of such vacation periods shall be agreed upon
through mutual discussions between the Company and the Executive; provided,
however, that the Company shall have the ultimate decision with respect to the
actual vacation dates to be taken by the Executive, which decision shall not be
unreasonable. The Executive also shall be entitled to sick leave consistent with
Company policy.
     7. Expenses. During the term of this Agreement, the Company shall reimburse
the Executive for all reasonable out-of-pocket expenses incurred by the
Executive in connection with the business of the Company and in performance of
his duties under this Agreement upon the Executive’s presentation to the Company
of an itemized accounting of such expenses with reasonable supporting data.
     8. Term. The Term of this Agreement shall be as follows:

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 7         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

          8.1. The Executive’s employment by the Company under this Agreement
shall commence on the Effective Date and shall expire on the third anniversary
of the Effective Date (the “Expiration Date”). Notwithstanding the foregoing but
subject to Sections 8.2 and 9 below, the Company, in its sole and absolute
discretion, may terminate the Executive’s employment and the Company’s
obligations hereunder.
          8.2. Any separation from employment with the Company shall be governed
by this Agreement, provided, however, that the Executive specifically agrees to
provide 18 months notice of Executive’s intent to leave the Company or retire
from the Company.
          8.3. The term of this Agreement shall commence from the Effective Date
and shall continue until the third (3rd) anniversary of the Effective Date;
provided, however, that commencing on the second (2nd) anniversary of the
Effective Date (and each anniversary of the Effective Date thereafter), the term
of this Agreement shall automatically be extended for one (1) additional year,
unless at least ninety (90) days prior to such date, the Company or the
Executive shall give written notice to the other party that it or he, as the
case may be, does not wish to so extend this Agreement. Notwithstanding the
foregoing, if the Company gives such written notice to the Executive less than
one (1) year after a Change in Control, the term of this Agreement shall be
automatically extended until the later of (a) the date that is one (1) year
after the anniversary of the Effective Date that follows such written notice or
(b) the second (2nd) anniversary of the Change in Control Date.
     9. Termination and Certain Effects of Termination.
          9.1. Notice and Date of Termination.
               9.1.1. Any termination of the Executive’s employment by the
Company or by the Executive shall be communicated by a written notice of
termination to the other party (the “Notice of Termination”). Where applicable,
the Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Unless the Board determines
otherwise, a Notice of Termination by the Executive alleging a termination for
Good Reason must be made within 90 days of the initial instance, or the initial
instance which should reasonably have been known to the Executive, of an act or
failure to act that the Executive alleges to constitute Good Reason.
               9.1.2. The date of the Executive’s termination of employment with
the Company (the “Date of Termination”) shall be determined as follows:
                    9.1.2.1. If due to Company terminating the Executive’s
employment, either with or without Cause, the Date of Termination shall be the
date specified in the Notice of Termination; if for other than Cause, the Date
of Termination shall not be less than two (2) weeks from the date such Notice of
Termination is given, unless the Company elects to pay the Executive for that
period in lieu of notice.
                    9.1.2.2. If due to death, the Date of Termination is the
date of death.
                    9.1.2.3. If the basis of the Executive’s Involuntary
Termination is the Executive’s resignation for Good Reason, the Date of
Termination shall be determined by the Company, but shall not be less than two
(2) weeks nor more than eight (8) weeks form the date such Notice of Termination
is given.
                    9.1.2.4. Notwithstanding anything contained herein, this
Agreement shall automatically terminate and be of no further force and effect
and no benefits shall be payable hereunder in the event that the Company sells
or otherwise disposes of any part of the business or assets of the Company
(other than such a sale or disposition which is part of a transaction or series
of transactions which would result in a Change in Control) and as a result of
such transaction, the Executive is offered employment by the buyer of such
business or assets (the “Buyer”) in an executive position with reasonably
comparable status, compensation, benefits and employment

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 8         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

agreement and which is consistent with the Executive’s experience and education,
but the Executive declines to accept such offer.
          9.2. Termination from the Board and any Offices Held. Upon termination
of the Executive’s employment for any reason, the Executive agrees the
Executive’s membership on the Board of the Company, the board of directors of
any of the Company’s Affiliates, any committees of the Board, any committees of
the board of directors of any of the Company’s Affiliates and any and all
offices held, if applicable, shall be automatically terminated. Executive hereby
agrees to cooperate with the Company and execute any documents reasonably
required by the Company or competent authorities to effect this provision.
          9.3. Severance Benefits upon Involuntary Termination Prior to Change
in Control. Except as provided in Sections 9.4 and 16 hereof, in the event of
the Involuntary Termination of the Executive prior to a Change in Control, the
Company shall pay to the Executive the following Pre-Change in Control Severance
Payment in the following amounts and manner:
               9.3.1. The total payment will be equal to the product of
twenty-four (24) months (the “Total Number of Months”) multiplied by 1.75 times
monthly base pay.
               9.3.2. The payment will be made as follows: (i) half in a lump
sum payable at or within a reasonable period of time after the Date of
Termination and (ii) subject to receipt of an executed Release that has not been
revoked, the remaining half in installments starting six (6) months after the
Date of Termination with a final installment of all remaining amounts to be paid
on or before March 15 of the calendar year following the year in which the Date
of Termination occurred. The amount of each installment payment described in
clause (ii) of the preceding sentence will be determined by dividing half of the
total payment by 50% of the Total Number of Months. The final installment will
be equal to the total payment reduced by all the amounts previously paid (i.e.,
the lump sum payment and the sum of all the installment payments previously
paid). Notwithstanding the provisions of clause (ii) to the contrary, if the six
month period would cause the installments to begin to be paid after the March 15
date described in the first sentence of this section 9.32, then no installments
will be paid, and the second payment will be a lump sum equal to half the total
payment and that payment will be paid on or before March 15 of the calendar year
following the year in which the Date of Termination occurred. The installment
payments (or the second lump sum payment, if applicable) are specifically
designated as consideration for execution of the Release required in Section 12
and compliance with Executive’s covenants outlined in Section 12. All payments
will have applicable taxes withheld and any installment payments will be paid at
the same time as the normal Company payroll.
               9.3.3. In addition to the Pre-Change in Control Severance
Payment, the Executive shall be entitled to receive the following additional
benefits:
                    9.3.3.1. Accrued Obligations. The Company shall pay to the
Executive a lump sum amount in cash equal to the sum of (i) the Executive’s
annual base salary through the Date of Termination to the extent not theretofore
paid, (ii) an amount equal to any annual cash Incentive Compensation Awards
earned (based on performance for the prior incentive period, whether that period
is the prior quarter or the prior calendar year), but not yet paid, (iii) an
amount equal to the value of any accrued and/or untaken vacation, if any, and
(iv) reimbursement for unreimbursed business expenses, if any, properly incurred
by the Executive in the performance of the Executive’s duties in accordance with
the policies established from time to time by the Board. (The amounts specified
in clauses (i), (ii), (iii) and (iv) shall be hereinafter referred to as the
“Pre-Change in Control Accrued Obligations”.)
                    9.3.3.2. Equity Based Compensation. All equity-based
Incentive Compensation Awards (including, without limitation, stock options,
stock appreciation rights, restricted stock awards, restricted stock units,
performance share awards or other related awards) held by the Executive shall be
governed by the terms of the applicable Incentive Compensation Plan and
Incentive Compensation Award agreement, and this Agreement shall have no effect
upon them.

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 9         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

                    9.3.3.3. Welfare Benefits. Subject to Section 11 herein, the
Executive shall be eligible for health and dental coverage as provided for under
COBRA, using the normal COBRA administration process of the Company. The Company
will pay all costs of these benefits for a period equal to the Total Number of
Months, but not exceeding 18 months. If the Executive has a Total Number of
Months less than 18 months, the Executive will be responsible for paying the
full COBRA costs of benefits for all months above the Executive’s Total Number
of Months. If the Executive accepts employment with another employer and is no
longer eligible for COBRA coverage, these welfare benefits will cease to be
provided.
                    9.3.3.4. Outplacement Benefits. The Executive shall receive
outplacement assistance and services following the Date of Termination for a
period of months equal to the Total Number of Months. These services will be
provided by a national firm whose primary business is outplacement assistance,
selected by the Company. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.
                    9.3.3.5. Financial Planning Services. The Executive shall
receive financial planning services for a period of months equal to the Total
Number of Months following the Date of Termination, at a level consistent with
the benefits provided under the Company’s financial planning program for the
Executive as in effect immediately prior to the Date of Termination.
                    9.3.3.6. Annual Physical. The Executive shall, within the
12 months following the Date of Termination, receive an annual physical
consistent with the physical provided under the Company’s annual physical
program as in effect immediately prior to the Date of Termination.
                    9.3.3.7. General Insurance Benefit. No later than March 15
of the calendar year following the year in which the Date of Termination
occurred, provided Executive has made a request for the payment described in
this section 9.3.3.7 on such form as the Company may require, Executive shall
receive a payment for use in continuation of insurance coverage, such payment to
be equal to the annual supplemental executive insurance benefit provided to the
Executive prior to the Executive’s Date of Termination. The Company will use its
best efforts to make this payment at the time requested.
                    9.3.3.8. Attorney’s Fees in Defense of This Agreement.
Notwithstanding any provision in this Agreement, the Company shall pay all
reasonable attorneys’ fees and expenses for the Executive if the Executive must
engage an attorney in order to enforce this Agreement. The Company will make
payments on at least a quarterly basis based on billings presented by the
Executive from his or her legal counsel.
          9.4. Severance Benefits upon Involuntary Termination in Connection
with and after a Change in Control. Notwithstanding the provisions of
Section 9.3 above, in the event of the Involuntary Termination of the Executive
within twelve (12) months following a Change in Control, the Company shall pay
to the Executive the following Post-Change in Control Severance Payment in the
following amounts and manner:
               9.4.1. The total payment will be equal to twenty-four (24) months
multiplied by 1.75 times monthly base pay. This is the Total Number of Months
(the “Total Number of Months”).
               9.4.2. The payment will be made as follows: (i) half in a lump
sum payable at or within a reasonable period of time after the Date of
Termination and (ii) subject to receipt of an executed Release that has not been
revoked, the remaining half in installments starting six (6) months after the
Date of Termination with a final installment of all remaining amounts to be paid
on March 15 of the calendar year following the year in which the Date of
Termination occurred. The amount of each installment payment described in clause
(ii) of the preceding sentence will be determined by dividing half of the total
payment by 50% of the Total Number of Months. The final installment will be
equal to the total payment reduced by all the amounts previously paid (i.e., the
lump sum payment and the sum of all the installment payments previously paid).
Notwithstanding the provisions of clause (ii) to the contrary, if the six month
period would cause the installments to begin to be paid after the March 15 date
described in the first sentence of this section 9.4, then no installments will
be paid, and the second payment will be a lump sum equal to half the total
payment and that payment will be paid on or before March 15 of the calendar

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 10         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

year following the year in which the Date of Termination occurred. The
installment payments (or the second lump sum payment, if applicable) are
specifically designated as consideration for execution of the Release required
in Section 13 and compliance with Executive’s covenants outlined in Section 13.
All payments will have applicable taxes withheld and any installment payments
will be paid at the same time as the normal Company payroll.
               9.4.3. In addition to the Post-Change in Control Severance
Payment, the Executive shall be entitled to receive the following additional
benefits:
                    9.4.3.1. Accrued Obligations. The Company shall pay to the
Executive a lump sum amount in cash equal to the sum of (i) the Executive’s
annual base salary through the Date of Termination to the extent not theretofore
paid, (ii) an amount equal to any annual cash Incentive Compensation Awards
earned (based on most recently completed performance period, whether that period
is the prior quarter or the prior year), but not yet paid, (iii) an amount equal
to the value of any accrued and/or untaken vacation, if any, (iv) reimbursement
for unreimbursed business expenses, if any, properly incurred by the Executive
in the performance of the Executive’s duties in accordance with the policies
established from time to time by the Board and (v) an annual incentive payment
at target for the year that includes the Date of Termination, prorated . (The
amounts specified in clauses (i), (ii), (iii), (iv) and (v) shall be hereinafter
referred to as the “Post-Change in Control Accrued Obligations”.)
                    9.4.3.2. Equity Based Compensation. All equity-based
Incentive Compensation Awards (including, without limitation, stock options,
stock appreciation rights, restricted stock awards, restricted stock units,
performance share awards or other related awards) held by the Executive shall be
governed by the terms of the applicable Incentive Compensation Plan and
Incentive Compensation Award agreement, and this Agreement shall have no effect
upon them.
                    9.4.3.3. Welfare Benefits. Subject to Section 10 herein, the
Executive shall be eligible for health and dental coverage as provided for under
COBRA, using the normal COBRA administration process of the Company. The Company
will pay all costs of these benefits for a period equal to the Total Number of
Months, but not exceeding 18 months. If the Executive has a Total Number of
Months less than 18 months, the Executive will be responsible for paying the
full COBRA costs of benefits for all months above the Executive’s Total Number
of Months. If the Executive accepts employment with another employer and is no
longer eligible for COBRA coverage, these welfare benefits will cease to be
provided.
                    9.4.3.4. Outplacement Benefits. The Executive shall receive
outplacement assistance and services following the Date of Termination for a
period of months equal to the Total Number of Months. These services will be
provided by a national firm whose primary business is outplacement assistance,
selected by the Company. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.
                    9.4.3.5. Financial Planning Services. The Executive shall
receive financial planning services for a period of months equal to the Total
Number of Months following the Date of Termination, at a level consistent with
the benefits provided under the Company’s financial planning program for the
Executive as in effect immediately prior to the Date of Termination.
                    9.4.3.6. Annual Physical. The Executive shall, within the
12 months following the Date of Termination, receive an annual physical
consistent with the physical provided under the Company’s annual physical
program as in effect immediately prior to the Date of Termination.
                    9.4.3.7. General Insurance Benefit. No later than March 15
of the calendar year following the year in which the Date of Termination
occurred, provided Executive has made a request for the payment described in
this section 9.4.3.7 on such form as the Company may require, Executive shall
receive a payment for use in continuation of insurance coverage, such payment to
be equal to the annual supplemental executive insurance benefit provided to the
Executive prior to the Executive’s Date of Termination. The Company will use its
best efforts to make this payment at the time requested.

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 11         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

                    9.4.3.8. Attorney’s Fees in Defense of This Agreement.
Notwithstanding any provision in this Agreement, the Company shall pay all
reasonable attorneys’ fees and expenses for the Executive if the Executive must
engage an attorney in order to enforce this Agreement. The Company will make
payments on at least a quarterly basis based on billings presented by the
Executive from his or her legal counsel.
               9.4.4. Notwithstanding anything contained herein, if a Change in
Control occurs and the Executive’s employment with the Company is terminated by
reason of Involuntary Termination prior to the Change in Control Date, and if
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect the Change in Control or
(ii) otherwise arose in connection with or in anticipation of the Change in
Control, then the Executive shall, in lieu of the payments described in
Section 9.3 hereof, be entitled to the Post-Change in Control Severance Payment
and the additional benefits described in this Section 9.4 as if such Involuntary
Termination had occurred within twelve (12) months following the Change in
Control.
          9.5. Severance Benefits upon Termination by the Company for Cause or
by the Executive Other than for Good Reason. If the Executive’s employment shall
be terminated for Cause, or if the Executive terminates employment other than
for Good Reason, the Company will have no further obligations to the Executive
under this Agreement other than the Pre-Change in Control Accrued Obligations
and any amounts described in Section 10 hereof.
          9.6. Severance Benefits upon Termination due to Death. If the
Executive’s employment shall terminate by reason of death, the Company shall pay
the Executive’s estate the Post-Change in Control Accrued Obligations and any
amounts or benefits described in Section 10 herein. Such payments shall be in
addition to those rights and benefits to which the Executive’s estate may be
entitled under the relevant Company plans or programs.
          9.7. Certain Additional Payments by the Company.
               9.7.1. Anything in this Agreement to the contrary notwithstanding
and except as set forth below in this Section 9 or as otherwise provided in
Section 17.3, in the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise (the “Payment”) would be subject
(in whole or in part) to the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax
(collectively, the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (the ‘Gross-Up Payment”) in an amount that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect to such taxes) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment. The Company’s
obligation to make the Gross-Up Payment under this Section 9 shall not be
conditioned upon the Executive’s termination of employment. For purposes of
determining the amount of any Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made, and any state
and local income taxes at the highest marginal tax rate in the state and
locality of the Executive’s residence on the date of the Gross-Up Payment is
calculated for the purposes of this Section 9.7, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes, and taking into consideration the phase-out of the Executive’s
itemized deductions under federal income tax law.
               9.7.2. Subject to the provisions of Section 9.7.3 below, all
determinations required to be made under this Section 9, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm as may be agreed by the Company and the
Executive (the “Accounting Firm”); provided, that the Accounting Firm’s
determination shall be made based upon “substantial authority” within the
meaning of Section 6662 of the Code. The Accounting Firm shall provide detailed
supporting calculations to both the Company and the Executive within fifteen
(15) days of the receipt of notice from the Executive that there

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 12         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

has been a Payment or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 9.7, shall be paid by
the Company to the Executive within fifteen (15) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”) consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 9.7.3 below
and the Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred, and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
               9.7.3. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than ten (10) business days after the
Executive is informed in writing of such claim. The Executive shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company desires to contest such claim, the Executive shall:
                    9.7.3.1. give the Company any information reasonably
requested by the Company relating to such claim,
                    9.7.3.2. take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,
                    9.7.3.3. cooperate with the Company in good faith in order
effectively to contest such claim, and
                    9.7.3.4. permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest, and shall indemnify and
hold the Executive harmless, on an after-tax basis, for any Excise Tax, income
tax or any other taxes (including interest and penalties) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9.7.3.4, the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct the Executive to pay the tax
claimed or sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax, income tax or any other taxes (including
interest or penalties) imposed with respect to any such advance or with respect
to any imputed income in connection with such advance; and provided, further,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited to such contested amount. Furthermore,
the Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.
               9.7.4. If, after the receipt by the Executive of a Gross-Up
Payment or an amount advanced by the Company pursuant to Section 9.7.3 above,
the Executive becomes entitled to receive any refund

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 13         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

with respect to the Excise Tax to which such Gross-Up Payment relates or with
respect to such claim, the Executive shall (subject to the Company’s complying
with Section 9.7.3 above, if applicable) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9.7.3 above, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid, and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.
               9.7.5. Notwithstanding any other provision of this Section 9.7,
the Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding. If such payment is made by the Company to the
Internal Revenue Service or other applicable taxing authority, then the
Executive shall not be entitled to payment pursuant to Section 9.7.2 above.
               9.7.6. Any other liability for unpaid or unwithheld Excise Tax
shall be borne exclusively by the Company, in accordance with Section 3403 of
the Code. The foregoing sentence shall not relieve the Company of any of its
obligations under this Agreement.
          9.8. Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit plan,
program, policy or practice provided by the Company and for which the Executive
may qualify (except with respect to any benefit to which the Executive has
waived the Executive’s rights in writing), including, without limitation, any
and all indemnification arrangements in favor of the Executive (whether under
agreements or under the Company’s charter documents or otherwise), and insurance
policies covering the Executive, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement entered into after the Effective Date with the Company. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any benefit, plan, policy, practice or program of, or any contract or
agreement entered into with, the Company shall be payable in accordance with
such benefit, plan, policy, practice or program or contract or agreement except
as explicitly modified by this Agreement. At all times during the Executive’s
employment with the Company and thereafter, the Company shall provide the
Executive with indemnification and director and officer insurance insuring the
Executive against insurable events which occur or have occurred while the
Executive was a director or executive officer of the Company, on terms and
conditions that are at least as generous as that then provided to any other
current or former director or executive officer of the Company or any Affiliate.
     10. Full Settlement; Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform the obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, provided that nothing herein shall preclude the Company
from separately pursuing recovery from the Executive based on any such claim. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts (including amounts for damages
for breach) payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment.
     11. Representations. The Executive hereby represents to the Company that
the Executive is legally entitled to enter into this Agreement and to perform
the Executive’s obligations hereunder, and that the Executive has the full
right, power and authority, subject to no rights of any third parties, to grant
to the Company the rights contemplated in Section 12.2.
     12. Executive’s Covenants. The Executive hereby agrees to the following:
          12.1. Confidentiality. The Executive recognizes and acknowledges that
the Company’s and its predecessor’s Confidential Information is a valuable,
special and unique asset of the Company’s businesses,

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 14         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

access to and knowledge of which are essential to the performance of the
Executive’s duties. Confidential Information shall include trade secrets and
includes information acquired by the Executive in the course and scope of the
Executive’s job with the Company, including information acquired from third
parties, that is (i) not generally known or disseminated outside the Company
(such as nonpublic information), (ii) is designated or marked by the Company as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) the Company indicates through its policies, procedures or other
instructions should not be disclosed to anyone outside the Company. Without
limiting the foregoing definitions, some examples of Confidential Information
under this Agreement include (a) matters of a technical nature, such as
scientific, trade or engineering secrets, “know-how”, formulae, secret
processes, inventions, and research and development plans or projects regarding
existing and prospective customers, and products and services, (b) information
about costs, profits, markets, sales, customer lists, customer needs, customer
preferences and customer purchasing histories, supplier lists, internal
financial data, personnel evaluations, nonpublic information about medical
devices or products of the Company (including future plans about them),
information and material provided by third parties in confidence and/or with
nondisclosure restrictions, computer access passwords, and internal market
studies or surveys and (c) any other information or matters of a similar nature.
The Executive shall not, during or after the Executive’s employment by the
Company, in whole or in part, disclose such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, nor shall the Executive make use of any such property for the
Executive’s own purposes or for the benefit of any person firm, corporation,
association or other entity (except the Company) under any circumstances during
or after the Executive’s employment by the Company; provided, however, that
after the Executive’s employment by the Company ceases these restrictions shall
not apply to such Confidential Information, if any, which are then in the public
domain, and provided further that the Executive was not responsible, directly or
indirectly, for such Confidential Information entering the public domain without
the Company’s consent.
          12.2. Inventions. The Executive hereby sells, transfers and assigns to
the Company or to any person or entity designated by the Company all of the
right, title and interest of the Executive in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
material, made or conceived by the Executive, solely or jointly, during the
Executive’s employment by the Company or any of its predecessors which relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under consideration or development by the Company or any of its predecessors,
or which otherwise relate to or pertain to the business, functions or operations
of the Company or any of its predecessors, or which arise from the efforts of
the Executive during the Executive’s employment with the Company or any of its
predecessors. The Executive shall, during and after the Executive’s employment
with the Company, communicate promptly and disclose to the Company, in such form
as the Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements. The Executive
shall, during and after the Executive’s employment by the Company, execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary by the Company to file and prosecute
the patent applications and, as to copyrightable material, to obtain copyright
thereof. Any invention relating to the business of the Company and disclosed by
the Executive within one (1) year after the Executive’s employment with the
Company ceases shall be deemed to fall within the provisions of this
Section 12.2 unless proved to have been first conceived and made following such
termination or expiration.
          12.3. Non-Solicitation of Employees. The Executive recognizes that the
Executive possesses and will possess confidential information about other
employees of the Company and its Affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customer of the Company and its Affiliates. The Executive
recognizes that the information the Executive possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company and its Affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by the Executive because
of the Executive’s business position with the Company and its Affiliates. The
Executive agrees that at all times during the Executive’s employment with the
Company and for a period equal to the Executive’s Total Number of Months
thereafter, the Executive will not, directly or indirectly, solicit or recruit
any employee of the Company or its Affiliates for the purpose of being employed
by the Executive or by any competitor of the Company or its Affiliates on whose
behalf the Executive is acting as an agent, representative or employee and that
the Executive will not convey such confidential information or trade secrets
about other employees of the Company

 



--------------------------------------------------------------------------------



 



          Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 15         (WRIGHT LOGO) [g18452g1845201.gif]
CONFIDENTIAL
DO NOT COPY

and its Affiliates to any other Person; provided, however, that it shall not
constitute a solicitation or recruitment of employment in violation of paragraph
to discuss employment opportunities with any employee of the Company or its
Affiliates who has either first contacted the Executive or regarding whose
employment the Executive has discussed with and received the written approval of
the Company’s Vice President, Human Resources (or, if such position is vacant,
the Company’s then Chief Executive Officer), prior to making such solicitation
or recruitment. In view of the nature of the Executive’s employment with the
Company, the Executive likewise agrees that the Company and its Affiliates would
be irreparably harmed by any such solicitation or recruitment in violation of
the terms of this paragraph and that the Company and its Affiliates shall
therefore be entitled to preliminary and/or permanent injunctive relief
prohibiting the Executive from engaging in any activity or threatened activity
in violation of the terms of this paragraph and to any other relief available to
them.
          12.4. Non-Interference and Non-competition. During the Executive’s
employment by the Company and its Affiliates and for a period of months equal to
the Executive’s Total Number of Months after such employment ceases, the
Executive shall not, directly or indirectly (whether as an officer, director,
owner, employee, partner, or other participant), engage in any Competitive
Business. During this period, the Executive shall not solicit or entice any
agent, supplier, consultant, distributor, contractor, lessors or lessees of the
Company or its Affiliates to make any changes whatsoever in their current
relationships with the Company or its Affiliates, and will not assist any other
Person or entity to interfere with or dispute such relationship. In view of the
nature of the Executive’s employment with the Company, the Executive likewise
agrees that the Company and its Affiliates would be irreparably harmed by any
such interference or competitive actions in violation of the terms of this
paragraph and that the Company and its Affiliates shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting the Executive from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other relief available to them.
          12.5. Release. The Executive and the Company agree that if the
Executive’s employment is terminated for any reason other than Cause or death,
the Executive and the Company will execute a release (the “Release”) of all
claims substantially in the form attached hereto as Exhibit A within forty-five
(45) days after the applicable Date of Termination and does not revoke such
Release in accordance to the terms thereof. The Executive recognizes and agrees
that notwithstanding any other section to the contrary, this executed Release is
required to be made prior to any payments of any kind under this Agreement.
Furthermore, in the event that the Executive is covered under the Age
Discrimination in Employment Act (“ADEA”), the Executive agrees to execute the
ADEA Release of all ADEA claims substantially in the form attached hereto as
Exhibit B as provided in the ADEA Release.
          12.6. Cooperation with Legal Matters. Executive agrees to cooperate
with the Company and its designated attorneys, representatives and agents in
connection with any actual or threatened judicial, administrative or other legal
or equitable proceeding in which the Company is or may become involved. Upon
reasonable notice, Executive agrees to meet with and provide to the Company or
its designated attorneys, representatives or agents all information and
knowledge Executive may have relating to the subject matter of any such
proceeding. The Company agrees to reimburse Executive for any reasonable costs
incurred by Executive in providing such cooperation.
     13. Specific Remedies for Executive Breach of the Covenants as outlined in
Section 12. Without limiting the rights and remedies available to the Company,
and notwithstanding the rights of the Executive set forth in Section 11, in the
event of any breach by the Executive of the covenants set forth in Section 13
above, the following actions may be taken by the Company:
          13.1. if the Company believes a breach has occurred, it will deliver
to the Executive a summary of the breach and a demand for explanation or
agreement that such breach has occurred; the Executive shall have twenty
(20) business days to respond in writing to this demand, whereupon the Company
will make a decision as to whether the breach has, in fact, occurred; if it is
determined such a breach has occurred, then
          13.2. the Company’s obligation to make any payment or provide any
benefits to the Executive under Sections 9.3, 9.4, 9.5, 9.6, and 9.7 of this
Agreement shall cease immediately and permanently, which shall

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 16   CONFIDENTIAL
DO NOT COPY

not have any impact whatsoever on the Executive’s continuing obligations under
Sections 13.3 and 13.4 below, except, however, the benefits outlined in
Sections 9.3.3.8 and 9.4.3.8 will continue to be provided;
          13.3. the Executive shall repay to the Company, within ten (10) days
after the Executive receives written demand therefore, an amount equal to ninety
percent (90%) of the payments and benefits previously received by the Executive
under this Agreement, plus interest on such amount at an annual rate equal to
the lesser of ten percent (10%) or the maximum non-usurious rate under
applicable law, from the dates on which such payments and benefits were received
to the date of repayment to the Company; and
          13.4. the Executive shall pay to the Company from time to time, within
ten (10) days after the Executive receives written demand therefore, an amount
or amounts equal to the reasonable costs and expenses (including reasonable
attorney’s fees and expenses) incurred by or on behalf of the Company in
enforcing this Section 13 from and after the date on which the Company delivers
notice of such breach to the Executive.
          13.5. It is the desire and intent of the parties that the provisions
of this Section 13 be enforced to the fullest extent permissible under the
applicable laws in each jurisdiction in which enforcement is sought.
Accordingly, if any portion of this Section 13 is adjudicated to be invalid or
unenforceable, this Section 13 shall be deemed curtailed, whether as to time or
location, to the minimum extent required for its validity under applicable law
and shall be binding and enforceable with respect to the Executive as so
curtailed, such curtailment to apply only with respect to the operation of this
Section 13 in the jurisdiction in which the such adjudication is made. If a
court in any jurisdiction, in adjudicating the validity of this Section 13,
imposes any additional terms or restrictions with respect to this Section 13,
this Section 13 shall be deemed amended to incorporate such additional terms or
restrictions.
          13.6. Executive agrees and acknowledges that Executive has received
good and adequate consideration for the covenants set forth in this Section 13
in the form of employment, compensation and benefits separate and independent of
any payments or potential payments in this Agreement.
     14. Potential Impact of Accounting Restatements on Certain Bonuses and
Profits.
          14.1. If the Company is required to prepare an accounting restatement
of the Company’s consolidated balance sheet or statement of operations affecting
any reporting period that transpires during the term of this Agreement due to
the material noncompliance of the Company with any financial requirements under
the securities laws, the Company’s Board will be entitled to determine whether
the noncompliance was the result of knowing, intentional, fraudulent or illegal
conduct by the Executive, and if it so determines, to require the Executive to
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by the Executive from the Company during the term of this
Agreement and (ii) any profits realized from the sale of securities of the
issuer by the Executive during the term of this Agreement.
          14.2. In making the determination whether to seek reimbursement from
Executive, the Board will consider whether any bonus, incentive payment, equity
award, or other compensation has been awarded or received by the Executive
during the term of this Agreement and whether such compensation was based on any
financial results or operating metrics that were satisfied as a result of the
Executive’s knowing, intentional, fraudulent or illegal conduct. The Board has
sole discretion in determining whether the Executive’s conduct has or has not
met the standard of such forfeiture.
          14.3. If the Board determines that a forfeiture is appropriate, such
amounts shall be withheld from any future amounts owed to the Executive as
compensation. The Company may commence legal action to collect such sums as the
Board determines is owed to the Company.
     15. Successors.
          15.1. Assignment by the Executive. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 17   CONFIDENTIAL
DO NOT COPY

the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.
          15.2. Successors and Assigns of the Company. This Agreement shall
inure to the benefit of and be binding upon the Company, its successors and
assigns. The Company may not assign this Agreement to any person or entity
(except for a successor described in Section 15.3 below) without the Executive’s
written consent.
          15.3. Assumption. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.
     16. Administration Prior to Change in Control. Prior to a Change in
Control, the Compensation Committee shall have full and complete authority to
construe and interpret the provisions of this Agreement, to determine an
individual’s entitlement to benefits under this Agreement, to make in its sole
and absolute discretion all determinations contemplated under this Agreement, to
investigate and make factual determinations necessary or advisable to administer
or implement this Agreement. All determinations made under this Agreement by the
Compensation Committee shall be final and binding on all interested persons.
Prior to a Change in Control, the Compensation Committee may delegate
responsibilities for the operation and administration of this Agreement to one
or more officers or employees of the Company. The provisions of this Section 16
shall terminate and be of no further force and effect upon the occurrence of a
Change in Control.
     17. Delayed Commencement of Certain Payments.
          17.1. Any payment due hereunder that is not considered non-qualified
deferred compensation and is not subject to Section 409A of the Code shall be
paid no later than March 15 of the calendar year following the year in which the
Executive’s Date of Termination occurs provided that all other payment
conditions, including the execution of an unrevoked Release, are met.
          17.2. Not withstanding any provision of this Agreement to the
contrary, the parties intend that this Agreement be construed and applied in a
manner that will conform its provisions with the requirements for exemption from
Section 409A of the Code or, if and to the extent payments are subject to
Section 409A of the Code, to conform to Section 409A of the Code in order to
avoid the imposition of additional federal income tax pursuant to Section 409A
of the Code. Without limiting the foregoing, in the event that the Executive is
a “specified employee” within the contemplation of Section 409A(a)(2)(B) of the
Code at the time that any payment that is subject to Section 409A of the Code is
made on account of the Executive’s Involuntary Termination (specifically defined
to include the Executive’s separation from service with the Company and its
Affiliates within the contemplation of Section 409A(a)(2)(A)(i) of the Code),
then in no event shall such payment or the commencement thereof be made before
the six-month anniversary of the Date of Termination or, if earlier, the date of
the Executive’s post-separation death.
          17.3. Any reimbursement payment made under this Agreement that is
considered non-qualified deferred compensation within the meaning of
Section 409A of the Code shall be made within the timing requirements of
Treasury Regulation Sections 1.409A-3(i)(iv) and (v), as applicable.
     18. Miscellaneous.
          18.1. Governing Law. This Agreement shall be governed by, construed
under and enforced in accordance with the laws of the State of Tennessee without
regard to conflicts-of-laws principles that would require the application of any
other law. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 18   CONFIDENTIAL
DO NOT COPY

          18.2. Amendment. This Agreement may not be amended, modified,
repealed, waived, extended or discharged except by an agreement in writing of
both parties. No person, other than pursuant to a resolution of the Board or the
Compensation Committee, shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto.
          18.3. Assignment. This Agreement may be assigned, without the consent
of the Executive, by the Company to any person, partnership, corporation,
association or other entity which has purchased all or substantially all the
assets of the Company, provided that such assignee assumes all the liabilities
of the Company hereunder.
          18.4. Insurance. The Company may, at its election and for its benefit,
insure the Executive against accidental loss or death, and the Executive shall
submit to such physical examination and supply such information to the insurance
company as may be required in connection therewith; provided, however, that no
detailed information concerning the Executive’s physical examination will be
provided to the Company or made available to the Company by the insurance
company.
          18.5. Waiver of Breach. A waiver by the Company or the Executive of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach of the other party.
          18.6. Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
          18.7. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient in writing and if sent by certified mail or
express delivery to the Executive at 10047 French Springs Road, Lakeland, TN
38002, or to the Company at Wright Medical Technology, Inc., Attention: General
Counsel, 5677 Airline Road, Arlington, Tennessee 38002, or to such other address
as either party shall notify the other. Notices and communications shall be
effective when actually received by the addressee.
          18.8. Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          18.9. Entire Agreement. This Agreement contains the entire agreement
of the parties with respect to the subject matter referred to herein and
supersedes any and all prior negotiations, understandings, arrangements, letters
of intent, and agreements, whether written or oral, between the Executive and
the Company and its Affiliates, or any of its or their directors, officers,
employees or representatives with respect thereto.
          18.10. No Right of Employment. Nothing in this Agreement shall be
construed as giving the Executive any right to be retained in the employ of the
Company or shall interfere in any way with the right of the Company to terminate
the Executive’s employment at any time, with or without Cause.
          18.11. Unfunded Obligation. The obligations under this Agreement shall
be unfunded. Benefits payable under this Agreement shall be paid from the
general assets of the Company. The Company shall have no obligation to establish
any fund or to set aside any assets to provide benefits under this Agreement.
          18.12. Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to
the contrary, if the Company determines, in its good faith judgment, that any
provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act; and if this cannot be
accomplished, then the Company shall use its best efforts to provide the
Executive with similar, but lawful, substitute benefit(s) at a cost to the
Company not to significantly exceed the amount the Company would have otherwise
paid to provide such benefit(s) to the Executive. In addition, if the Executive
is required to forfeit or to make any repayment of any compensation or
benefit(s) to the Company under the Act or any other law, such forfeiture or
repayment shall not constitute Good Reason.

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 19   CONFIDENTIAL
DO NOT COPY

IN WITNESS WHEREOF, the parties executed this Agreement as of the Effective
Date.
AGREED AND ACCEPTED

                       WRIGHT MEDICAL TECHNOLOGY, INC.       Gary D. Henley    
 
               
By:
  /s/ Jason P. Hood
 
      /s/ Gary D. Henley
 
   
 
               
Title:
  Vice President, General Counsel and
Secretary                                                                       
 
 
                WRIGHT MEDICAL GROUP, INC.            
 
               
By:
  /s/ David D. Stevens            
 
               
Title:
  Chairman of the Board of Directors            

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 20   CONFIDENTIAL
DO NOT COPY

EXHIBIT A
MUTUAL RELEASE AGREEMENT
     This Mutual Release Agreement (this “Agreement”), is made and entered into
this ___day of                     , 2                     , by and between
Wright Medical Technology, Inc. (the “Company”), a corporation organized and
existing under the laws of the State of Delaware with its principal place of
business at 5677 Airline Road, Arlington, Tennessee 38002, and Gary D. Henley
(the “Executive”).
     The Executive, on behalf of the Executive and the Executive’s heirs,
executors, administrators, successors and assigns, whether herein named or
referred to or not, does hereby release, discharge, and acquit and by these
presents does hereby release, acquit, and forever discharge Company, its
successors and assigns, its agents, servants, and employees, its divisions,
subdivisions, and affiliates (collectively, the “Company”), of and from any and
all past, present, and future claims, counterclaims, demands, actions, causes of
action, liabilities, damages, costs, loss of services, expenses, compensation,
third-party actions, suits at law or in equity, of every nature and description,
whether known or unknown, suspected or unsuspected, foreseen, or unforeseen,
real or imaginary, actual or potential, and whether arising at law or in equity,
under the common law, state or federal law, or any other law, or otherwise,
including, but not limited to, any claims that have been or might have been
asserted as a result of the establishment or termination of the
employer-employee relationship, hereinafter collectively referred to as claims.
It is the intention of the parties hereto to effect a full and final general
release of all such claims. It is expressly understood and agreed that this
release and agreement is intended to cover, and does cover, not only all now
known injuries, losses, and damages, but any future injuries, losses, and
damages not now known or anticipated, but which may later develop or be
discovered, including all the effects and consequences thereof.
     Executive does hereby declare that the Executive does understand, covenant,
and agree that the Executive will not make any claims or demands, or file any
legal proceedings against Company or join Company as a party to any claim,
demand, or legal proceedings nor shall Executive proceed against any other
party, person, firm, or corporation on the claims described above except as is
necessary in order to enforce the terms and conditions of this Release and the
Severance Pay Agreement.
THE FILING OF ANY CLAIM, DEMAND, OR ANY AND ALL OTHER LEGAL PROCEEDINGS, BY THE
EXECUTIVE, AGAINST COMPANY, SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS
OF THIS AGREEMENT. SUCH BREACH SHALL, IMMEDIATELY, TERMINATE COMPANY’S DUTY TO
PAY ANY FURTHER SUMS TO EXECUTIVE AND SHALL ALSO BIND EXECUTIVE TO REPAY ANY AND
ALL SUMS PAID TO EXECUTIVE PURSUANT TO THE TERMS OF THIS AGREEMENT.
ADDITIONALLY, EXECUTIVE SHALL INDEMNIFY AND HOLD HARMLESS COMPANY FROM ANY AND
ALL JUDGMENTS, COSTS, EXPENSES, OR ATTORNEY FEES WHATSOEVER ARISING ON ACCOUNT
OF THE FILING OF ANY SUCH CLAIM, DEMAND, OR OTHER LEGAL PROCEEDINGS BY THE
EXECUTIVE.
     It is further understood and agreed that the acceptance of the
consideration more fully described in the Severance Pay Agreement between the
parties is in full accord and satisfaction of any obligations, claims, and/or
disputes that Executive may have with Company.
     And the parties hereby declare, understand, covenant, and agree that the
terms of the Severance Pay Agreement, and the amount stated therein, are the
sole consideration for this release and agreement and that the parties
voluntarily accept said consideration for the purpose of making a full and final
compromise, adjustment and settlement of all claims for injuries, losses, and
damages resulting, or to result, from said claims.
     Except for any claim under Sections 12, 13 or 14 of the Employment
Agreement, the Company, on behalf of itself, its agents, servants, and
employees, its divisions, subdivisions, and affiliates (collectively, the
“Company”), successors and assigns, whether herein named or referred to or not,
does hereby release, discharge, and acquit and

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 21   CONFIDENTIAL
DO NOT COPY

by these presents does hereby release, acquit, and forever discharge Executive,
the Executive’s heirs, executors, administrators, successors and assigns, of and
from any and all past, present, and future claims, counterclaims, demands,
actions, causes of action, liabilities, damages, costs, loss of services,
expenses, compensation, third-party actions, suits at law or in equity, of every
nature and description, whether known or unknown, suspected or unsuspected,
foreseen, or unforeseen, real or imaginary, actual or potential, and whether
arising at law or in equity, under the common law, state or federal law, or any
other law, or otherwise, including, but not limited to, any claims that have
been or might have been asserted as a result of the establishment or termination
of the employer-employee relationship, hereinafter collectively referred to as
claims. It is the intention of the parties hereto to effect a full and final
general release of all such claims. It is expressly understood and agreed that
this release and agreement is intended to cover, and does cover, not only all
now known injuries, losses, and damages, but any future injuries, losses, and
damages not now known or anticipated, but which may later develop or be
discovered, including all the effects and consequences thereof.
     Company does hereby declare that the Company does understand, covenant, and
agree that the Company will not make any claims or demands, or file any legal
proceedings against Executive or join Executive as a party to any claim, demand,
or legal proceedings nor shall Company proceed against any other party, person,
firm, or corporation on the claims described above except as is necessary in
order to enforce the terms and conditions of this Release and the Severance Pay
Agreement.
THE FILING OF ANY CLAIM, DEMAND, OR ANY AND ALL OTHER LEGAL PROCEEDINGS, BY THE
COMPANY, AGAINST EXECUTIVE, SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS
OF THIS AGREEMENT. SUCH BREACH SHALL, IMMEDIATELY, TERMINATE EXECUTIVE’S DUTY TO
COMPLY WITH THE NON-SOLICIATION, NON-INTERFERENCE, AND NON-COMPETITION COVENANTS
OF THE SEVERANCE PAY AGREEMENT BETWEEN THE PARTIES. ADDITIONALLY, COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS EXECUTIVE FROM ANY AND ALL JUDGMENTS, COSTS,
EXPENSES, OR ATTORNEY FEES WHATSOEVER ARISING ON ACCOUNT OF THE FILING OF ANY
SUCH CLAIM, DEMAND, OR OTHER LEGAL PROCEEDINGS BY THE COMPANY.
     It is further understood and agreed that the acceptance of the
consideration more fully described in the Employment Agreement between the
parties is in full accord and satisfaction of any obligations, claims, and/or
disputes that Company may have with Executive.
     It is further understood and agreed that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement and that there are no other written or oral understandings,
agreements, covenants, promises, or arrangements, directly or indirectly
connected with this release, that are not incorporated herein. The terms of this
release are contractual and are not mere recitals.
     Notwithstanding the foregoing, nothing in this Release shall release either
party from obligations resulting from the Employment Agreement nor prohibit
either party from seeking the enforcement of the Employment Agreement.
     IN WITNESS WHEREOF, the parties executed this Release as of the Effective
Date.
AGREED AND ACCEPTED

                  WRIGHT MEDICAL TECHNOLOGY, INC.       EXECUTIVE
 
               
By:
               
 
 
 
     
 
Gary D. Henley    
Title:
               
 
               

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 22   CONFIDENTIAL
DO NOT COPY

EXHIBIT B
ADEA RELEASE AND AGREEMENT
     As a material inducement to Wright Medical Technology, Inc. (hereinafter
referred to as “Wright” or “Employer”) to enter into this ADEA Release and
Agreement (the “Release or “Agreement”) with Gary D. Henley (hereinafter
referred to as “Executive”) (for Executive, Executive’s heirs, executors,
administrators and assigns), Executive hereby unconditionally releases and
forever discharges Wright and each of the Wright’s stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, divisions, subsidiaries, affiliates and all persons acting by,
through, under, or in concert with any of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights, under the Age Discrimination in
Employment Act of 1967, as amended from time to time, and other federal, state,
or local laws prohibiting discrimination, any claims the employee may have with
regard to Executive’s hiring, employment, or electing the re-employment program
and termination of employment claims growing out of any legal restrictions on
Wright’s right to terminate its employees (“Claim” or Claims”), which the
Executive now has, owns or holds, or claims to have owned or held, or which the
Executive at any time hereinafter may have owned or held or claimed to have
owned or held against Wright.
     To comply with the Older Workers Benefit Protection Act of 1990, as amended
from time to time, the Release and Agreement has advised Executive of the legal
requirements of this Act and fully incorporates the legal requirements by
reference into this Agreement as follows:

  a.   This Agreement is written in layman’s terms, and the Executive
understands and comprehends its terms;     b.   Executive has been advised of
Executive’s rights to consult an attorney to review the Agreement;     c.  
Executive does not waive any rights or claims that may arise after the date the
Release is executed;     d.   Executive is receiving consideration beyond
anything of value to which he already is entitled;     e.   Executive has been
given a reasonable period of time to consider this Agreement (45 days).

As consideration for this Release, Wright agrees to provide the items listed in
the Employment Agreement dated April 2, 2009. The Executive enters into this
Release with full knowledge of its contents and enters into this Agreement
voluntarily.

 



--------------------------------------------------------------------------------



 



    (WRIGHT LOGO) [g18452g1845201.gif] Wright Medical Technology, Inc.
Employment Agreement- Gary D. Henley
Page 23   CONFIDENTIAL
DO NOT COPY

AGREED AND ACCEPTED

              EXECUTIVE:   WRIGHT MEDICAL TECHNOLOGY, INC.    
 
           
I acknowledge that I fully understand and agree that this Agreement may be
pleaded by Wright Medical Technology, Inc. as a complete defense to any claim
which hereafter may be asserted by me or a claim against Wright Medical
Technology, Inc. for or on account of any matter or thing whatsoever arising out
of the employment relationship or my termination from active employment.
           
 
           
 
  By:        
 
Full Name
     
 
   
 
  Title:        
 
     
 
   
 
            SWORN TO AND SUBSCRIBED, before me, a Notary Public, in my presence
this                      day of                      , 2009   SWORN TO AND
SUBSCRIBED, before me, a Notary Public, in my presence this                     
day of                     , 2009

                 
 
               Notary Public  
 
               Notary Public     County of
                                                               Shelby County    
        Tennessee     State of
                                                                        
 
                My Commission Expires:                                          
My Commission
Expires:                                                            

NOTE: EXECUTIVE IS HEREBY ADVISED OF HIS OR HER RIGHT TO RESCIND AND NULLIFY
THIS AGREEMENT, WHICH RIGHT MUST BE EXERCISED, IF AT ALL, WITHIN SEVEN (7) DAYS
OF THE DATE OF EXECUTIVE’S SIGNATURE. EXECUTIVE MUST REVOKE RELEASE BY LETTER TO
WRIGHT MEDICAL TECHNOLOGY, INC., ATTENTION: GENERAL COUNSEL, 5677 AIRLINE ROAD,
ARLINGTON, TN 38002, WITHIN SEVEN (7) DAYS. NO CONSIDERATION SHALL BE CONVEYED
UNTIL SUCH TIME PERIOD HAS EXPIRED.

 